Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-16 are pending, claims 10, 12, 14, and 15 are withdrawn and claims 1-10 and 14-15 are amended. 
Election/Restrictions
Claims 10, 12, 14, and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/11/2021.
Applicant's election with traverse of invention I in the reply filed on 08/11/2021 is acknowledged. The traversal is on the ground(s) that D1 fails to provide the general inventive concept and thus the requirement of election of one of the groups of invention should be traversed. This is not found persuasive because of the below rejection, in which a reference discloses all of claim 1, and thus there is no special technical feature, and the noted special technical features between the different noted dependent claims is still held to be restrictable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(s) 1-9, 11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feenstra (U.S 2011/0056709) in view of Rowley (U.S. 1,980,096)

With respect to claims 1, Feenstra discloses a fire extinguishing system valve (figure 1)), comprising:
a housing (housing about 24, being 24 and 26 together) which has a fluid inlet chamber (fluid inlet chamber of 26), a fluid outlet chamber (fluid outlet chamber adjacent 36) and a closing body which is movable to and fro between a blocking state and a release state (control valve 24), wherein, in the release state, the fluid inlet chamber and the fluid outlet chamber communicate with each other directly in a fluid-conducting manner (i.e. control valve 24 opens and fluid is released to the system), and, in the blocking state, the closing body prevents the direct communication between the fluid inlet chamber and the fluid outlet chamber (i.e. control valve closed),
at least one bypass line (from 50 at the inlet to 48, having connection in 22 at 62 and 84, and being fluidly connected, see paragraphs 0027-0029) ) which is integrated in the housing (integrated such that the ends are integrated to the housing, noting that 50), said bypass line being connected to the fluid inlet chamber (at the end of 50) in a fluid-conducting manner (as 50 is a fluid conduit) and extending away from there, and
an alarm channel (paragraphs 0040 and 0047, alarm passageway 138) which, at least in the release state of the closing body, is connected to the fluid inlet and/or fluid outlet chamber in a fluid-conducting manner (the noted fluid from the inlet/outlet via 50/48, being in fluid communication),
wherein the at least one bypass line, which is integrated in the housing, is connected to the fluid inlet chamber and to the alarm channel (as seen in figure 1 and 12, fluid from 62 passing valve 64 to the alarm passage 136, in a fluid conducting manner, by an alarm channel the channel passage of 138) 
Rowley, figure 1, discloses the alarm 19 is between the inlet and outlet of the valve, see again figure 1, for detecting when the valve has been actuated via the pressure change between the two sides of the clapper valve as shown. Rowley states, column 1 lines 10-25, that such input of the alarm on both sides of the valve provides an alarm deice actuated by sudden substantial difference in fluid pressure at opposite sides of the valve while preventing accidental actuation of the alarm due to surges or resurges in the supply and sprinkler systems. 
It would have been obvious to one having ordinary skill in the art that the noted bypass line can communicate with the pressure in a system like that of Rowley, which in stead of being from a pressurized system of a valve such as Feenstra, the alarm control device of Feenstra would then be used in a system such as Rowley, between the inlet/outlet of a clapper valve allowing for the various functions of the system of Feenstra to be utilized in a more basic system such as that of Rowley (essentially using the outlet of the valve as the pressure regulated switch for the alarm rather then that of the clapper valves pressurized area), as the use of the alarm valve in a location as shown by Rowley allows for the alarm to actuate by sudden substantial differences in fluid pressure at opposite sides of the valve while preventing accidental actuation of the alarm due to surges or resurges in the supply and sprinkler systems. Essentially, utilizing the fluid inlet upstream and downstream of the valve as shown in Rowley with its alarm element 19, with the alarm valve and drain system of what is shown in Feenstra (as Rowley does not include the specific alarm channel and Feenstra has the bypass line extending from the back of the valve not specifically the fluid outlet chamber, the combination could then go either way, using the valve of Feenstra in the system of Rowley as its alarm, or using the teaching of the passageways on both sides of the valve as what’s sensing the alarm pressure of Rowley in the system of Feenstra)).

With respect to claim 3, Feenstra as modified discloses a bypass shut-off member which is movable to and fro between a blocking state and a release state (the valve at 64, figure 12), 
in the release state, the fluid inlet chamber and the fluid outlet chamber are connected to each other in a fluid-conducting manner by the at least one bypass line (when 12 is open the two are connected), and 
in the blocking state, the fluid inlet chamber and the fluid outlet chamber are separated from each other (as shown blocked in figure 12, noting that in the blocking state as shown in 12, regardless of any other open valves, fluid is not moving from 62 which 60 is connected to).
With respect to claim 4, Feenstra as modified discloses the housing, the fluid inlet chamber, the fluid outlet chamber and the closing body or a valve seat cooperating with the closing body define a main volumetric flow between the fluid inlet chamber and the fluid outlet chamber depending on an extinguishing fluid pressure in the fluid inlet chamber (being the noted valve of the control chamber and fluid flows through said valve from an inlet to an outlet), and wherein the  at least one bypass line defines a bypass volumetric flow (the bypass of flow between, see Rowley), which is reduced relative to the main volumetric flow (as seen in both Feenstra and Rowley, being a far smaller fluid conduit), between the fluid inlet chamber and the fluid outlet chamber depending on the extinguishing fluid pressure in the fluid inlet chamber (i.e. valve opening/closing affects bypass flow).
With respect to claim 5, Feenstra as modified discloses the at least one bypass line has at least one throttle element (Feenstra shows between 62 and 64; noting Rowley also discloses in its bypass line in figure 1).

With respect to claim 7, Feenstra as modified discloses the at least one bypass line has one or more exits for the connection of pressure sensors (having one noted exit from 138).
With respect to claim 8, Feenstra as modified discloses the at least one bypass line has one or more flushing connections for the connection of a pressurized flushing medium source and introduction of the flushing medium into the at least one bypass line (this is noted as intended use, the fluid from the system can be understood as the flushing medium, thus the connecting is the threading of the lines into the bypass as seen at 62, noting plug 120 in figure 10 could also be removed for the purpose of applying a pressurized flushing medium into the drain line)).
With respect to claim 9, Feenstra as modified discloses the  at least one bypass line has a pressure relief exit which preferably has a shut-off member, a safety valve or a bursting element, and is connected to the surroundings (106, paragraph 0031; noting the drain system can also be understood as reading on this).
With respect to claim 11, Feenstra as modified discloses the alarm channel exit is designed as part of the pressure relief exit (treating the drain as the pressure relief (as it relieves pressure, the valve opening as seen in figure 12, which taking 136 to be part of 138 (both being noted as alarm channels) then the alarm channel exit is part of the pressure relief exit as the fluid goes through 136 from 64 to the valve of 126 and then either to the drain at 130 or to the alarm channel of 138).
With respect to claim 13, Feenstra as modified discloses a shut-off member for selectively releasing or blocking the pressure relief exit and/or the alarm channel exit (the plug noted in the pressure relief, as well as the drain valve being manually operated (paragraph 0034)).

Response to Arguments/Amendments
	The Amendment filed (11/29/2021) has been entered. Currently claims 1-16 are pending, claims 10, 12, 14, and 15 are withdrawn and claims 1-10 and 14-15 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (09/02/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 11/29/2021, with respect to the previous rejection have been fully considered and are persuasive in view of the made amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Feenstra in view of Rowley as applied above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752